Citation Nr: 1200771	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  05-16 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, other than pain disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent for pain disorder.  

3.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disorder with degenerative disc disease L5-S1. 

4.  Entitlement to an initial disability rating in excess of 10 percent for right leg radiculopathy. 

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney at law


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to June 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  During the pendency of the appeal the case was transferred to the RO in St. Petersburg, Florida. 

In May 2009, the Board remanded the appeal for additional development.

On another matter, in an April 2010 rating decision, the RO denied service connection for PTSD and a disability rating in excess of 30 percent for pain disorder.  In May 2010, the Veteran filed a notice of disagreement (NOD) to the denial of the increased rating.  Later that month, the RO acknowledged the Veteran's NOD.  In July 2010, the Veteran's representative filed an amended NOD disagreeing with the denial of service connection for PTSD as well.  The record contains no acknowledgement by the RO of this amended NOD.  As will be discussed below, the Board will take jurisdiction over these issues.  

Although the RO framed the issue on appeal as being limited to PTSD, the Board has broadened the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, as service connection already is in effect for a psychiatric disorder diagnosed as pain disorder, the Board has characterized the issue as stated on the title page.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board observes that the claims for service connection for a psychiatric disorder, other than pain disorder, to include PTSD, and a disability rating in excess of 30 percent for pain disorder are inextricably intertwined with the claim for a TDIU on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds that the claims must be further developed by the RO prior to an appellate decision on the latter claim.  In this regard, the Veteran has filed an NOD to both of the above claims; however, the RO has not issued a statement of the case (SOC).  Thus, the Board is required to remand these issues to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

During a March 2010 VA examination, the Veteran indicated that she had been awarded disability benefits by the Social Security Administration (SSA).  Then, in October 2011, her representative submitted a copy of the SSA decision granting benefits due in part to her service-connected lumbar spine disability.  Although the record contains one medical report referenced in the SSA decision, the decision indicates that there are other outstanding records that may be pertinent to the appeal.  Thus, the RO should request from the SSA all reports pertaining to the Veteran.

The Veteran underwent a VA examination for her pain disorder in March 2010.  After examining the Veteran, the examiner concluded that, due to the results of objective testing, the current nature and severity of the Veteran's mental health condition is unclear and recommended a review examination in 36 months.  Thus, the RO should afford the Veteran another VA examination to determine the current nature and extent of her psychiatric disorder.  

The Veteran underwent a VA examination for the remainder of her service-connected disabilities in June 2011.  Although the examination report contains findings pertinent to her right leg radiculopathy, the examiner did not properly classify the level of neurological impairment.  The examiner merely stated that it does not resemble a total paralysis, and did not classify the degree of incomplete paralysis.  Thus, the RO should obtain an addendum addressing this point.  See Stegall v. West, 11 Vet. App. 268 (1998).  The examiner also did not address the Veteran's temporomandibular joint syndrome (TMJ).  Thus, the RO should afford the Veteran an appropriate VA examination.  See id.  

After the above has been completed, the RO should ask a VA examiner to review the claims file and render an opinion as to whether the Veteran's service-connected disabilities in concert prevent her from being gainfully employed.  

Lastly, the record reflects that the Veteran continues to receive treatment at the Pensacola VA Medical Center (VAMC).  The record contains treatment reports from this facility dated through June 2011.  Thus, the RO should obtain updated records of treatment from the Pensacola VAMC.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an SOC on the issues of entitlement to service connection for a psychiatric disorder, other than pain disorder, to include PTSD, and entitlement to a disability rating in excess of 30 percent for pain disorder.  She should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  If the appeal is perfected, then the issue(s) should be returned to the Board for further appellate consideration, if otherwise in order.

2.  Request from the SSA copies of records associated with the Veteran's disability claim, including all disability determination(s) and medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

3.  Obtain all outstanding records of treatment for the issues on appeal from the Pensacola VAMC since July 2011.  

4.  After completion of the above, schedule the Veteran for VA dental/oral and psychiatric examinations, by appropriate specialists, to determine the nature, extent, and severity of her TMJ and pain disorder.  All indicated tests and studies should be undertaken.  The claims file should be made available to, and be reviewed by, each examiner in connection with the examination, and the examiner's report should so indicate.  

Each examiner should also include a statement as to the effect of the Veteran's disability on her occupational functioning and daily activities. 

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why.

5.  After completion of the above, request that the June 2011 VA examiner provide an addendum to her previous opinion, if that examiner is still available.  

If the original examiner is no longer available to provide the requested opinion, another equally qualified VA examiner shall provide the necessary additional information.  If an additional examination is necessary in order to provide the opinion, such examination should be scheduled and conducted.  

Specifically, the examiner should address whether the Veteran's right leg radiculopathy is manifested by severe, moderately severe, moderate, or mild incomplete paralysis.

The examiner should then review the claims file, to include the reports of the above examinations, and provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, in concert, render her unable to secure or follow a substantially gainful occupation.  

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resorting to mere speculation, the examiner should state the reason(s) why.

6.  After completion of the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond.

No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on her claims.  38 C.F.R. 
§ 3.655 (2011).


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

